UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1212



ANDREW MCGEE,

                                              Plaintiff - Appellant,

          versus


CITY OF GREENVILLE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cv-02261-HMH)


Submitted:   January 30, 2008          Decided:     February 12, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant.       Deborah Casey Brown, Thomas E.
Vanderbloemen, GALLIVAN, WHITE & BOYD, P.A., Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andrew McGee appeals the district court’s order adopting

the recommendation of the magistrate judge and granting summary

judgment for the City of Greenville, South Carolina, in this action

filed pursuant to the Americans with Disabilities Act, 42 U.S.C.

§§ 12101-12300 (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   McGee v. City of Greenville, No. 6:05-cv-

02261-HMH (D.S.C. Feb. 7, 2007).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 2 -